DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: The Application Data Sheet indicates that priority is claimed to application no. 14/758,605 and 16/527,883, but the first paragraph of the Specification only notes one of these applications (14/758,605) and is silent as to the other (16/527,883); additionally, the noted application (14/758,605) was issued as US Patent 10,589,066 on 3/17/2020 but is only referred to by its application number. It is suggested to amend the first paragraph to include reference to pending application no. 16/527,883 and to include indication that application no. 14/758,605 has been issued.   
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  The phrase “the amount” on line 2 of claim 2 lacks proper antecedent basis. However, it is clear that this “amount” is intended to refer to the “linear distance” of claim 1; therefore, it is suggested to amend claim 2 by replacing the phrase “the amount” with the phrase “the linear distance”.  The phrase “the interior passage” on line 2 of claim 2 lacks proper antecedent basis. However, it is clear that this “interior passage” is intended to be the “internal passage” of claim 1; therefore, it is suggested to amend claim 2 by replacing the term “interior” with the term “internal”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  The phrase “the interior passage” on line 2 of claim 3 lacks proper antecedent basis. However, it is clear that this “interior passage” is intended to be the “internal passage” of claim 1; therefore, it is suggested to amend claim 3 by replacing the term “interior” with the term “internal”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  The phrase “the interior passage” on lines 2 and 3 of claim 7 lacks proper antecedent basis. However, it is clear that this “interior passage” is intended to be the “internal passage” of claim 1; therefore, it is suggested to amend claim 7 by replacing each instance of the term “interior” with the term “internal”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  The phrase “the vascular space” on lines 2-3 lacks proper antecedent basis. It is suggested to amend claim 12 by replacing the term “the” in this phrase with the term “a”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  The phrase “the amount” on line 2 of claim 15 lacks proper antecedent basis. However, it is clear that this “amount” is intended to refer to the “linear distance” of claim 13; therefore, it is suggested to amend claim 15 by replacing the phrase “the amount” with the phrase “the linear distance”.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “the tubular body”, each of claims 15, 16 and 20 recite the phrase “the interior passage”, and each of claims 15, 16 and 20 depend from claim 13 (which claim 16 depending directly on claim 15). However, these phrases lack proper antecedent basis since claim 13 does not introduce a “tubular body” or an “interior passage”. It is unclear if (1) claim 15 is intended to introduce “a tubular body” and each of claims 15 and 20 are intended to introduce “an interior passage” or (2) each of claims 15 and 20 are intended to depend on claim 14 and recite “the internal passage”. For the sake of examination, the latter (2) is the interpretation applied to the claims. Therefore, it is suggested to (a) amend each of claims 15 and 20 to recite dependence on claim 14 instead of on claim 13 and (b) amend each of claims 15, 16 and 20 to recite “the internal passage” instead of “the interior passage”. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-8, 10-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,589,066. Although the claims at issue are not identical, they are not patentably distinct from each other because the presently claimed subject matter is fully disclosed in the patented claims. The subject matter of pending claims 1, 13 and 14 is fully disclosed in patented claims 1 and 11; the subject matter of pending claims 2, 3, 5, 6, 7, and 8 is fully disclosed in respective patented claims 2, 3, 4, 5, 6 and 7; the subject matter of pending claims 9 and 10 is fully disclosed in patented claim 9; the subject matter of pending claim 10 is fully disclosed in patented claim 10; the subject matter of pending claims 15, 16, 18, 19 and 20 is fully disclosed in respective patented claims 2, 3, 4, 5 and 6. (It is noted that, although the patented claims 1 and 11 do not explicitly disclose “an inlet” and “an outlet”, both are inherent in the disclosed “internal passage”; it is also noted that, although the patented claims 1 and 11 do not explicitly disclose “a linear distance”, the claimed “amount” is equivalent thereto. Alternatively, the subject matter of pending claims 1, 13 and 14 is disclosed in patented claim 8.)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 13, 18 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Court et al. (PG PUB 2007/0250006).
Re claim 13, Court discloses an apparatus 10 (Fig 1A) for use in connection with a medical procedure involving an implement (as seen in Fig 1b; it is noted that the italicized phrase constitutes a functional recitation and, therefore, “an implement” is not a part of the claimed invention), comprising: disposable means 12 (Fig 1A) for receiving the implement (Para 40); a counter 140+160 (Fig 3; Para 41,43) for counting a linear distance the implement moves through the disposable means for receiving the implement (Para 43); and a display 14 (Fig 1A) for displaying the linear distance (Para 33).
Re claim 18, Court discloses that the counter is adapted for use with a catheter as the implement (as set forth in the rejection of claim 1 above, “the implement” is not a part of the claimed invention; this limitation is met in view of Fig 1b and Para 3).
Re claim 19, Court discloses that the counter is adapted for use with a guidewire as the implement (as set forth in the rejection of claim 1 above, “the implement” is not a part of the claimed invention; this limitation is met in view of Fig 1b and Para 3).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 8-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ullrich (PG PUB 2011/0178508) in view of Court et al. (PG PUB 2007/0250006).
Re claim 1, Ullrich discloses an apparatus (insertion sheath 110 as well as its contents including rollers 112a,112b, as seen in Fig 2a; it is noted that all reference characters cited below refer to Fig 2a unless otherwise noted) for use in connection with a medical procedure involving an implement (Para 26; it is noted that the phrase “for use in connection with a medical procedure involving an implement” is a functional limitation and, therefore, “an implement” is not a part of the claimed invention), comprising: a tubular body 110 having a first end wall (facing to the right in Fig 2a, labeled in Fig A below), a second end wall (facing to the left in Fig 2a, labeled in Fig A below) and a sidewall (the structure of the tubular body 110 itself, as seen in Fig 2a) defining an internal passage (within which surgical tool 120 extends in Fig 2a) extending from the first end wall to the second end wall (as seen in Fig 2a) and adapted for receiving the implement (as seen in Fig 2a, implement 120 is received therein), the internal passage having an inlet (the opening at the “first end wall”, seen in Fig 2a and Fig A below) and an outlet (the opening at the “second end wall”, seen in Fig 2a and Fig A below); a counter (112a+112b+ the “sensors” disclosed in Para 27) for counting a linear distance the implement moves through the internal passage (Para 27, “one or both rollers 112a,b are coupled to sensors […] configured to transmit a sensor signal to a processor to indicate a movement or position of the roller based on a corresponding movement of the surgical tool 120”). Ullrich discloses a display 356 (Fig 4a) for displaying information to a surgeon (Para 43), but does not disclose that this display is on the sidewall of the tubular body or that the display is for displaying the linear distance. Court, however, teaches a substantially similar apparatus 10 (Fig 1A) comprising a body 12 (Fig 1A) having a first end wall (facing right in Fig 1A with inlet 18a directly thereon, as seen in Fig 1A), a second end wall (facing left in Fig 1A with outlet 18b directly thereon, as seen in Fig 1A) and a sidewall (the portion of body 12 between the two end walls, comprising the walls facing upward, out of the page, downward and into the page in Fig 1A) defining an internal passage (as seen in Fig 1B), a counter 140+160 (Fig 3; Para 41,43) for counting a linear distance that an implement moves through the internal passage (Para 43), and a display 14 (Fig 1A) for displaying the linear distance (Para 33) on the sidewall of the body (as seen in Fig 1A) for the purpose of allowing the operator to monitor the progress of the implement during operation without requiring them to turn away from the area where their attention should be directed (Para 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ullrich to include a display on the sidewall, as taught by Court, for the purpose of allowing the operator to monitor the progress of the implement during operation without requiring them to turn away from the area where their attention should be directed (Para 5).

    PNG
    media_image1.png
    545
    757
    media_image1.png
    Greyscale

Re claim 2, Ullrich discloses that the counter comprises a tracking device 112a, 112b connected to the tubular body (as seen in Fig 2a) and adapted for tracking the amount the implement moves through the interior passage (Para 27).
Re claim 3, Ullrich discloses that the tracking device comprises one or more rotatable rollers 112a, 112b projecting into the interior passage and arranged for engaging the implement (as seen in Fig 2a, Para 27).
Re claim 4, Ullrich discloses that the tracking device comprises a sensor (“sensors”, Para 27).  
Re claim 5, Ullrich discloses that the counter is adapted for use with a catheter as the implement (as set forth in the rejection of claim 1 above, “the implement” is not a part of the claimed invention, but Para 30 states that the implement could be a “catheter”).  
Re claim 6, Ullrich discloses that the counter is adapted for use with a guidewire as the implement (as set forth in the rejection of claim 1 above, “the implement” is not a part of the claimed invention; since a guidewire having the same dimensions as implement 120 could be used in place of implement 120, this limitation is met).
 Re claim 8, Ullrich discloses that the tubular body is annular (as seen in Fig 2a).  
Re claim 9, Ullrich/Court disclose all the claimed features but does not explicitly disclose that the tubular body is plastic. However, it would have been an obvious matter of design choice to modify Ullrich/Court to include the tubular body such that it is plastic since applicant has not disclosed that forming the tubular body of plastic solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of the tubular body being plastic, this particular configuration is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tubular body to include plastic since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Re claim 10, Ullrich/Court discloses all the claimed features except explicitly disclosing that the tubular body has a length of 1-2 cm. However, it would have been an obvious matter of design choice to modify Ullrich/Court to include the tubular body with a length of 1-2 cm since applicant has not disclosed that having such a length solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of this length, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, it would have been an obvious matter of design choice to modify the tubular body to have a length of 1-2 cm since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Re claim 11, Ullrich/Court discloses all the claimed features except explicitly disclosing that the tubular body has a diameter of 1-2 cm. However, it would have been an obvious matter of design choice to modify Ullrich/Court to include the tubular body with a diameter of 1-2 cm since applicant has not disclosed that having such a diameter solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of this diameter, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, it would have been an obvious matter of design choice to modify the tubular body to have a diameter of 1-2 cm since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Re claim 12, Ullrich as modified by Court in the rejection of claim 1 above discloses a kit, comprising: a first catheter 120 (Fig 2a; “catheter”, Para 32) adapted for performing a first intervention at a first location in the vascular space (it is noted that the italicized phrase constitutes a functional recitation; Para 30); a second catheter 130 (Fig 2a; “deflectable catheter”, Para 32)) adapted for performing a second intervention at the first location (it is noted that the italicized phrase constitutes a functional recitation; Para 32) and the apparatus of claim 1 (see the rejection of claim 1 above).
Re claim 13, Ullrich discloses an apparatus (insertion sheath 110 as well as its contents including rollers 112a,112b, as seen in Fig 2a; it is noted that all reference characters cited below refer to Fig 2a unless otherwise noted) for use in connection with a medical procedure involving an implement (Para 26; it is noted that the phrase “for use in connection with a medical procedure involving an implement” is a functional limitation and, therefore, “an implement” is not a part of the claimed invention), comprising: disposable means 110 (it is noted that any structure is “disposable” since a user can choose to dispose of it after use) for receiving the implement (as seen in Fig 2a, the disposable means receives implement 120 therethrough); a counter (112a+112b+the “sensors” disclosed in Para 27) for counting a linear distance the implement moves through the disposable means for receiving the implement (Para 27, “one or both rollers 112a,b are coupled to sensors […] configured to transmit a sensor signal to a processor to indicate a movement or position of the roller based on a corresponding movement of the surgical tool 120”). Ullrich discloses a display 356 (Fig 4a) for displaying information to a surgeon (Para 43), but does not disclose that this display is part of the apparatus or that the display is for displaying the linear distance. Court, however, teaches a substantially similar apparatus 10 (Fig 1A) comprising a body 12 (Fig 1A) having a first end wall (facing right in Fig 1A with inlet 18a directly thereon, as seen in Fig 1A), a second end wall (facing left in Fig 1A with outlet 18b directly thereon, as seen in Fig 1A) and a sidewall (the portion of body 12 between the two end walls, comprising the walls facing upward, out of the page, downward and into the page in Fig 1A) defining an internal passage (as seen in Fig 1B), a counter 140+160 (Fig 3; Para 41,43) for counting a linear distance that an implement moves through the internal passage (Para 43), and a display 14 (Fig 1A) for displaying the linear distance (Para 33) on the sidewall of the body (as seen in Fig 1A) for the purpose of allowing the operator to monitor the progress of the implement during operation without requiring them to turn away from the area where their attention should be directed (Para 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ullrich to include a display on the sidewall, as taught by Court, for the purpose of allowing the operator to monitor the progress of the implement during operation without requiring them to turn away from the area where their attention should be directed (Para 5).
Re claim 14, Ullrich discloses that the disposable means for receiving the implement comprises a tubular body 110 having a first end wall (facing to the right in Fig 2a, labeled in Fig A below), a second end wall (facing to the left in Fig 2a, labeled in Fig A below) and a sidewall (the structure of the tubular body 110 itself, as seen in Fig 2a) defining an internal passage (within which surgical tool 120 extends in Fig 2a) extending from the first end wall to the second end wall (as seen in Fig 2a) and adapted for receiving the implement (as seen in Fig 2a, implement 120 is received therein), the internal passage having an inlet (the opening at the “first end wall”, seen in Fig 2a and Fig A below) and an outlet (the opening at the “second end wall”, seen in Fig 2a and Fig A below). As set forth in the rejection of claim 13 above, Ullrich does not disclose a display on the sidewall. However, as set forth above, Ullrich teaches providing a display 14 (Fig 1A) for displaying the linear distance (Para 33) on the sidewall of the body (as seen in Fig 1A) for the purpose of allowing the operator to monitor the progress of the implement during operation without requiring them to turn away from the area where their attention should be directed (Para 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ullrich to include a display on the sidewall, as taught by Court, for the purpose of allowing the operator to monitor the progress of the implement during operation without requiring them to turn away from the area where their attention should be directed (Para 5).
Re claim 15, Ullrich discloses that the counter comprises a tracking device 112a, 112b connected to the tubular body (as seen in Fig 2a) and adapted for interfacing with the implement to track the amount the implement moves through the interior passage (Para 27).
Re claim 16, Ullrich discloses that the tracking device comprises one or more rotatable rollers 112a, 112b projecting into the interior passage and arranged for engaging the implement (as seen in Fig 2a, Para 27).
Re claim 17, Ullrich discloses that the tracking device comprises a sensor (“sensors”, Para 27).  
Re claim 18, Ullrich discloses that the counter is adapted for use with a catheter as the implement (as set forth in the rejection of claim 1 above, “the implement” is not a part of the claimed invention, but Para 30 states that the implement could be a “catheter”).  
Re claim 19, Ullrich discloses that the counter is adapted for use with a guidewire as the implement (as set forth in the rejection of claim 1 above, “the implement” is not a part of the claimed invention; since a guidewire having the same dimensions as implement 120 could be used in place of implement 120, this limitation is met).

Claims 7 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ullrich (PG PUB 2011/0178508)/Court et al. (PG PUB 2007/0250006) in view of Hosch (US Pat 1,403,164).
Re claims 7 and 20, Ullrich discloses that the counter comprises two rollers 112a,112b (Fig 2a) arranged circumferentially around the interior passage at equal intervals (as seen in Fig 2a, the rollers are 180 degrees apart) for engaging the implement when positioned in the interior passage (as seen in Fig 2a), but does not explicitly disclose a third roller such that three rollers are arranged at intervals of  approximately 120 degrees. Hosch, however, teaches a counter that comprises three radially projecting rollers (Page 1, Lines 101-108) for engaging an implement when positioned through a passage for the purpose of limiting the lateral movement of the implement in any direction (Page 1, Lines 106-108). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ullrich/Court to include three rollers instead of two, as taught by Hosch, for the purpose of limiting the lateral movement of the implement in any direction (Page 1, Lines 106-108). Since Ullrich discloses equally spacing the two rollers, one of ordinary skill in the art would recognize that it would have been obvious to space the three rollers equally, resulting in intervals of 120 degrees, as well.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ullrich (PGPUB 2011/0178508)/Court et al. (PG PUB 2007/0250006) in view of Kim et al. (PG PUB 2010/0198227).
Re claim 9, as set forth above, Ullrich/Court disclose all the claimed features but does not explicitly disclose that the tubular body is plastic. Kim, however, teaches providing a body 130 (Fig 1) of a measurement device such that it is made of plastic (Para 53) for the purpose of ensuring that the apparatus is chemically inert to sterilization fluids (Para 53). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ullrich/Court to include the tubular body such that it is plastic, as taught by Kim, for the purpose of ensuring that the apparatus is chemically inert to sterilization fluids (Para 53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are various measuring devices for elongate implements, both medical and non-medical (since many of the claims are only functionally recited for medical use):
PG PUB 2011/0028941 to Nagano et al.
PG PUB 2008/0167542 to Lampropoulos et al.
US Pat 5,709,661 to Van Egmond et al.
US Pat 5,297,346 to Weiner
US Pat 4,285,131 to Demchak et al.
US Pat 2,163,402 to Mason
US Pat 1,223,955 to Gant
US Pat 1,006l,473 to Frank
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783